Citation Nr: 0415237	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for paralysis 
of the median nerve in the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  


FINDINGS OF FACT

The veteran's paralysis of the median nerve in the left hand 
is manifested by subjective complaints of pain and weakness, 
with difficulty manipulating and grasping, and objective 
findings of incomplete paralysis with a positive Tinel's 
sign, diminished pinprick sensation of the first and second 
fingers, and severe carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for a 40 percent rating for paralysis of the 
median nerve in the left hand have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  Given the favorable action taken below, 
however, no further assistance in developing the facts 
pertinent to the issue on appeal is required at this time.

I.  Factual Background

Effective July 1969, service connection was established for 
paralysis of the median nerve in the left hand, and a 10 
percent disability rating was assigned.  The disability 
rating was increased to 20 percent effective February 1999.

In February 2002, the veteran requested an increased 
disability rating for paralysis of the median nerve of the 
left hand.  The veteran contended that pain was more severe 
with continual tingling and burning sensations.  He stated 
that his index finger turned inward and his thumb and 
forefinger appeared to be shrinking in size as compared to 
his right hand.

In March 2002, the veteran was afforded a VA examination of 
the hands.  He complained of pain, coldness, and weakness of 
the left hand.  Upon a sensory examination of the hands, 
there was a positive Tinel's sign on the left hand, and a 
diminished pinprick sensation of the left first and second 
fingers.  Several nerve conduction studies were performed.  
The examiner noted that an electromyography (EMG) was 
performed in the key muscle groups of the left upper 
extremity and paraspinal muscles which reflected normal 
insertional resting and exertional potentials.  The 
examiner's impression was that there was clinical and 
electrodiagnostic evidence consistent with rather severe 
bilateral carpal tunnel syndrome, worse in the left hand.  
The examiner opined that the left median neuropathy was, in 
all likelihood, related to the remote injury to the left 
hand.

Treatment records from the Las Vegas VA Medical Center (VAMC) 
indicate that the veteran was issued bilateral wrist splints. 

 In May 2003, the veteran complained of worsening 
paresthesias and weakness in the last two to three years in 
the left hand.  The examiner noted his speculation that the 
veteran had carpal tunnel syndrome superimposed on the old 
median injury.

A treatment record dated in July 2003 indicated that the 
veteran's hands were examined which included nerve conduction 
velocities of both upper extremities.  The examiner opined 
that the left median latencies across the wrist were either 
prolonged or absent, even compared to the ulnar response.  
Findings would indicate a median neuropathy at the wrist, 
consistent with carpal tunnel syndrome of moderate to severe 
degree, more likely severe.

A video conference hearing before the Board was held in 
December 2003.  The veteran stated that he was right hand 
dominant.  He testified that in his left hand, his median 
nerve was severed, three of his fingers were numb, his 
forefinger was bent, and he had problems with manipulation 
and grasping objects.  During cold weather, he experienced an 
increased amount of pain, and lifting caused flare-ups.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, will be rated 
as 70 percent disabling for the major hand and 60 percent 
disabling for the minor hand.  Incomplete paralysis of the 
median nerve will be rated as 50 percent disabling for the 
major hand and 40 percent disabling for the minor hand where 
severe; as 30 percent disabling for the major hand and 20 
percent disabling for the minor hand where moderate; and as 
10 percent disabling for either hand where mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2003).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2003).

III.  Analysis

The record reflects that the RO has rated the veteran's 
paralysis of the median nerve of the left hand under 
Diagnostic Code 8515.  In this case, the Board has considered 
whether another rating code is more appropriate than the one 
used by the RO, but concludes that given his medical history 
and current symptomatology, the currently assigned diagnostic 
code is appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).

The Board notes that the veteran is right-hand dominant, thus 
his paralysis of the median nerve to the left hand is 
evaluated as impairment of the minor extremity.  See 38 
C.F.R. § 4.69 (2003).

The evidence in this case demonstrates that the veteran's 
paralysis of the median nerve in the left hand manifests in 
disability that more nearly approximates incomplete severe 
paralysis, as contemplated by a 40 percent rating under 
Diagnostic Code 8515.  38 C.F.R. § 4.124a (2003).

At the March 2002 VA examination, the veteran complained of 
pain, coldness and weakness in the left hand.  On physical 
examination of the left hand, there was a positive Tinel's 
sign and a diminished pinprick sensation of the left first 
and second fingers.  The examiner's impression was that the 
objective medical evidence reflected rather severe bilateral 
carpal tunnel syndrome; the left hand was worse than the 
right.  The examiner noted that the left median neuropathy 
was related to the remote injury in the left hand.  In light 
of such clinical observations, the Board finds that the 
veteran's symptomatology more nearly approximates the 
criteria for a 40 percent evaluation under the provisions of 
38 C.F.R. § 4.124a (Diagnostic Code 8515).  

The evidence, however, does not meet the criteria for a 
rating in excess of 40 percent as there is no objective 
medical evidence that there is complete paralysis of the 
hand.  In fact, the veteran has specifically limited his 
appeal to entitlement to a 40 percent rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's incomplete paralysis of the median nerve in the 
left hand has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that the impairment resulting from the veteran's incomplete 
paralysis of the median nerve in the left hand is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher initial rating is warranted 
for the veteran's incomplete paralysis of the median nerve in 
the left hand.  Accordingly, the benefit sought on appeal is 
granted.


ORDER

Entitlement to a rating of 40 percent for paralysis of the 
median nerve in the left hand is granted, subject to the laws 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



